Citation Nr: 1759344	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-25 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for amputation of the second and third digits of the right foot, to include as secondary to a service-connected disability. 

2.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ (erectile dysfunction). 

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period prior to December 18, 2015. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for the period prior to December 18, 2015. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A July 2008 rating decision granted service connection for PTSD and assigned a 50 percent evaluation.  A June 2010 rating decision denied service connection for residuals of an amputation of the second and third digits of the right foot, and entitlement to SMC for erectile dysfunction. 

In February 2016 a rating decision granted a 100 percent disability for his PTSD effective December 18, 2015.  However, since the 100 rating did not apply to the entire period on appeal it did no constitute a full grant of the Veteran's appeal, and the issue of entitlement to a rating in excess of 50 percent prior to December 18, 2015, remains on appeal.

The Board has inferred the Veteran's TDIU claim based on the evidence submitted in conjunction with the PTSD claim.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has specifically alleged that his PTSD preclude him from working.  Given the uncertainty surrounding the level of the Veteran's employability, the issue of a TDIU has therefore been raised and is before the Board.  However, since the Veteran was granted a total rating for his PTSD effective December 18, 2015, and the TDIU claim is part and parcel to that claim, only the period prior to the total rating remains at issue for the TDIU claim.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case was previously before the Board in October 2016.  At that time, the Board remanded the case for additional development.  After the addition of new evidence, a Supplemental Statement of the Case was issued June 2017.  The case is properly before the Board, once again.

The issue of entitlement to SMC based on the loss of use of a creative organ is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service-connected for diabetes mellitus. 

2.  The Veteran's second and third digits of the right foot were amputated due to complications caused by his diabetes mellitus. 

3.  For the period prior to December 18, 2015, the Veteran's PTSD was manifested with symptoms of depression, irritability, hypervigilance, hyperarousal, intrusive thoughts, flashbacks, sleep disturbances, social isolation, and fleeting suicidal ideation. 

4.  Affording the Veteran the benefit of the doubt, the Veteran is precluded from obtaining or maintaining gainful employment due to service-connected disabilities for the period prior to December 18, 2015.


CONCLUSION OF LAW

1.  The criteria for service connection for the amputation of the Veteran's second and third digits on the right foot have been met.  38 U.S.C. §§ 1.110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).

2.  For the period prior to December 18, 2015, the Veteran has met the criteria for a disability rating 70 percent, but no higher for PTSD.  38 U.S.C. §§ 1155, 5110, 5107 (2012); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  For the period prior to December 18, 2015, the criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

The Veteran's claim was remanded in October 2016 in order to obtain outstanding treatment records from the Dayton VAMC, to obtain records from the Social Security Administration, and to obtain an addendum opinion regarding the Veteran's foot conditions.  Upon remand, updated records were associated with the Veteran's file in November 2016; Social Security Administration records were uploaded the same month, and an addendum opinion was obtained.  Accordingly, there has been substantial compliance with the Board's remand directives, with regard to the issues decided below.  Stegall v. West, 11 Vet. App. 268 (1998). 

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Amputation of the Second and Third Digits of Right Foot

The Veteran has claimed service connection for the amputation of the second and third digits of this right foot.  He initially alleged that the amputation was due to this service-connected diabetes mellitus; however, the record has also raised the possibility of the disability being related to his service-connected Charcot Marie Tooth Disease.

Legal Criteria

Generally, service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2017).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

Here the record establishes that the Veteran has the current disability of amputation of the second and third digits of the right foot.  Further, a May 2007 rating decision found that the Veteran was entitled to service connection for his diabetes mellitus, effective February 1, 2007.  Thus, the first to elements necessary to establish secondary service connection are shown.

A March 2017 addendum opinion indicates that the Veteran's toes were amputated due to an infection that followed a surgery on his foot.  This is consistent with the medical records contemporaneous to the surgery in December 2008.  The March 2017 addendum opinion indicates that it was more likely than not that the infection was due to venous insufficiency caused by the Veteran's diabetes mellitus.  Thus, the infection and resulting amputation of the second and third digits of the right foot were more likely than not due to the Veteran's service-connected diabetes mellitus.

Therefore, the criteria for service connection have been established, and the Veteran is entitled to service connection for the amputated second and third digits of the right foot on a secondary basis.  

PTSD

The Veteran was granted service connection for PTSD in a July 2008 rating decision at a 50 percent disability rating effective February 1, 2007.  The Veteran's appealed this rating, stating his symptoms were worse than described in the rating decision.  Effective December 18, 2015, the Veteran was granted a 100 percent disability for his PTSD.  Thus, the remaining issue on appeal is whether the Veteran is entitled to a rating in excess of 50 percent between February 1, 2007, and December 18, 2015.  

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015);  Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Analysis

Here the Veteran's medical record and examinations have provided insight to the types and severity of symptoms the Veteran has experiences during the period on appeal.  The first VA examination took place in May 2007.  The Veteran was noted has having depression, irritability, hypervigilance, intrusive thoughts, flashbacks, and fleeting suicidal ideation.  His functioning was noted as "significantly impaired." He reported that he spends hours alone in his room and avoids intimacy in family relationships and has problems managing his anger. 

In November 2007, a treating advanced practice registered nurse, noted that his PTSD has resulted in trouble sleeping, nightmares, irritability, and social isolation

In June 2008, a treating a licensed social workers noted that the Veteran was having difficulty managing his anger, frequent flashbacks, difficulty sleeping, avoided people, and had hypervigilance and an exaggerated startle response.  

Another VA examination in July 2008, noted that the Veteran had symptoms of hyperarousal, hypervigilance, disillusionment, and frequent depression and agitation.  His condition was classified as "severe."

The same licensed social worker who was treating the Veteran in June 2008 wrote a letter in January 2015 indicating that the Veteran's condition had not improved since that time.  He had nightmares several times a week, daily distressing recollection, server psychological distress triggers, significant avoidance symptoms, and increased arousal symptoms.  He was also noted as having extreme irritability and anger outbursts.  

Combined these records portray PTSD symptoms and severity most analogous with criteria for a 70 percent rating.  The record shows he has an occupational and social impairment, with deficiencies in areas such as family relations, and disturbances of mood due to symptoms suicidal ideation, depression, nightmares, and hypervigilance.  He has impaired impulse control as shown by his increased irritability and anger outbursts; and has showed difficulty adapting to stressful circumstances in his avoidance of public spaces.

The Veteran's PTSD does not rise to the level of a 100 percent rating.  Although he has experienced severe occupational and social impairments, they do not more closely approximate a total occupation and social impairments.  He has not shown symptoms that result in a gross impairment in thought process.  He is not a persistent danger to himself or others.  His suicidal ideation are fleeting and his anger outbursts have not been associated with harming or threatening others. He is also noted as being able to perform normal activities of daily living.  Finally, there is no allegation or indication of a disorientation to space or time or any memory impairment.  Thus, the Veteran's symptoms are no indicative of a 100 percent rating. 

Therefore, the Veteran's PTSD most closely approximates the 70 percent disability rating criteria for a mental disability.  

TDIU

As discussed above, the Veteran's statements have raised the issue of entitlement to a TDIU as part and parcel to the PTSD claim.  As a 100 percent rating was assigned effective December 18, 2015, for service-connected PTSD, the issue of entitlement to TDIU is only at issue for the period prior to that date. 

Criteria

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341 (a) (2017).

Analysis

For the entire period on appeal the Veteran has met the schedular requirements for a TDIU.  He has a single disability rated at 70 percent, PTSD.  Further he has a 30 percent rating due to his Charcot Marie Tooth Disease, and a 20 percent rating for his Diabetes mellitus.  These combine to a rating of 80 percent, and that does not include any rating that will be assigned for his amputated second and third digits of the right foot.  

Although the Veteran has not submitted employment and educational history, the Board concludes the severity of the Veteran's PTSD symptoms would nullify any skills or education the Veteran has attained.  Further, the Veteran has presented evidence that he is in receipt of Social Security Disability Income, which may not be awarded if the Veteran is engaged in substantial gainful activity.  

A December 2016 examination indicated the Veteran's Charcot Marie Tooth disease and amputated second and third digits of the right foot result in pain, incoordination, and the inability to support weight bearing, including walking and standing for any period more than minimal amount of time.  Thus, he would be limited to sedentary occupations.

The Veteran's PTSD, as noted above, results difficulty in forming relationships, increased irritability, sleep disturbances, and outbursts of anger.  The resulting fatigue and inability to work with others, likely precludes a sedentary occupation. 

Therefore, affording the Veteran the benefit of the doubt, the Veteran's service-connected disabilities preclude him from obtaining substantially gainful employment.  Accordingly, entitlement to TDIU is warranted. 


ORDER

Entitlement to service connection for amputation of the second and third digits of the right foot is granted. 

Entitlement to a disability rating of 70 percent, but no higher, for PTSD, for the period prior to December 18, 2015, is granted.

Entitlement to a TDIU due to service-connected disabilities, for the period prior to December 18, 2015, is granted.


REMAND

With respect to the issue of service connection for erectile dysfunction the development actions requested in the Board's October 2016 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

In particular, the Board requested a nexus opinion with regard to the issue of whether the Veteran's erectile dysfunction was caused or aggravated by a service-connected disability.  The opinion provided indicates the condition is multifactorial and indicates one of those factors was the use of medication for hypertension.  The opinion does not indicate whether any of the other factors were or were not the Veteran's service-connected disabilities.  It is necessary to clarify this issue before the Board can adjudicate this issue because the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence.  Mitchem v. Brown, 9 Vet. App. 136, 140.  See also Mittleider v. West. 11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition).  Therefore a remand on this issue is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records relating to the Veteran's claim for loss of use of a creative organ. 

2.  Forward the Veteran's claim to the December 2016 examiner or an appropriate substitute, for an addendum opinion on the nature and etiology of the Veteran's erectile dysfunction. 

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall review the claims file, including any new development in the file.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction is caused by the Veteran's service-connected disabilities, to include PTSD and diabetes. 

The examiner is reminded that if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


